Order and report reversed as to parcel Ho. 2, owned by the Otis Elevator Company, and a new hearing and appraisal directed to be had before new commissioners, as to that parcel, with costs to appellants to abide event. Held, that it does not appear that the depression in the grade of Ferry street in front of the lands of the Otis Elevator Company abutting upon that street from three to four feet has prevented the .possibility "of a switch track across Ferry street at that point into the elevator company’s property. So far as appears if the right to lay such a track across Ferry street can be secured, the track can be laid at the present grade bf Ferry street and the necessary excavations made on either side to permit the laying of such switch track at that grade. Order and report'affirmed as to parcels Hos. 20 and 82, with costs, and affirmed as to parcel Ho. 5, without costs. Held, that the records of the established and recorded grades of the streets, the grade of which was changed, were properly received to support the awards, and they are sufficient for that purpose. Robson, Foote and Merrell, JJ., concurred; Kruse, P. J., and Lambert, J., concurred, except as to parcel Ho. 2, voting for affirmance as td that parcel.